Citation Nr: 1744444	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-40 443	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from May 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in New York, New York.  The RO reopened the Veteran's claim for service connection for PTSD, but denied the claim on the merits.  

The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. 

Regardless of the RO's decision to reopen, the Board must make an independent determination on that question.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned at the RO in April 2015.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 2011 decision, the RO denied the Veteran's claim for service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new evidence received during the one-year period following notification of the denial, or additional service records received.  

2.  New evidence has been associated with the claims file since the January 2011 denial that is not cumulative or redundant of evidence of record at the time of the prior denial.  It relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1. The January 2011 decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).  

2.  New and material evidence pertinent to the PTSD claim has been received since the RO's January 2011 decision; the criteria for reopening the claim are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996).  Here, the last final denial of the claim is the February 1988 decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Pertinent evidence added to the claims file since the January 2011 AOJ decision includes VA treatment records dated August 2011, suggesting the Veteran has "PTSD due to combat trauma," and the Veteran's testimony before the Board in April 2015.  

The above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  The evidence is "new" in that it was not before agency decision makers at the time of the January 2001 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  

Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability.  These were elements of the claim that were not established at the time of the prior denial.  The new evidence raises a reasonable possibility of substantiating the claim.  Under these circumstances, the Board concludes that new and material evidence has been submitted and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for PTSD; however, additional development is required. 

VA has a duty to assist in obtaining records in the custody of a federal department or agency, to include making as many requests as are necessary to obtain such records.  38 C.F.R. § 3.159(c)(2) (2016).  VA will end its efforts to obtain such records only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Id.  Furthermore, a claimant must fully cooperate with VA's reasonable efforts to obtain this evidence, to include, if necessary authorizing the release of existing records in a form acceptable to the custodian or agency holding the records. 38 C.F.R. § 3.159(c)(2)(ii) (2016).

The record contains reports the Veteran underwent VA hospitalization in 1989.  Additionally, at the 2013 VA exam, the Veteran reported treatment at Samaritan Village, a private facility.  The claims file is missing these records, and there is no indication the VA specifically requested them. 

At the VA examination in 2013, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but had a mood disorder.  The examiner professed an inability to provide an opinion as to whether the mood disorder was related to service, but did not explain whether the inability was due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there was additional evidence that would permit the needed opinion to be provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision); 38 C.F.R. § 4.2 (2016).

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain the record of the Veteran's 1989 hospitalization at the Brooklyn VAMC.  Ask the Veteran for any additional information needed to seek these records.  

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to authorize VA to obtain records of his treatment at Samaritan Village.  

If the Veteran responds, take the necessary steps to obtain the treatment records.  

3.  If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken.  

4. After obtaining available records, schedule the Veteran for a new VA examination.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.  

The examiner should provide an opinion, consistent with sound medical judgment, addressing each of the following (as appropriate):

(a) Has the Veteran met the criteria for a diagnosis of PTSD at any time since 2012?  

(b) If so, is it at least as likely as not (i.e., 50 percent or greater probability) that PTSD is related to the fear of hostile activity; the death of the Veteran's friend in service; or another in-service stressor?

(c) Is it at least as likely as not that any other psychiatric disability identified at any time since 2012, including a mood disorder, had its onset during service (note the reports of depression in service); or is otherwise the result of in-service stressors?

(d) Was the diagnosis of a personality disorder in service correct; or was this at least as likely as not indicative of an acquired psychiatric disability?  

The examiner should provide reasons for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided, if the evidence was obtained.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


